DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the recording apparatus wherein the medium-receiving tray includes a first tray, a second tray that is configured to be displaced with respect to the first tray and that is positioned further than the first tray from the apparatus main body when the medium receiving tray is in the second state, a pinion gear engaged with a first rack formed in the first tray in the displacement direction of the second tray and with a second rack formed in the second tray in the displacement direction, and a displacement section that supports the pinion gear and that is displaced in the displacement direction in response to receiving power from the motor in combination as claimed in claim 1. Claims 2-14 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshino et al. (US PGPub 2018/0272763 A1) teaches a recording apparatus comprising:
an apparatus main body (2) that includes a recording unit (20) that performs recording on a medium (paragraph [0072]);
a medium-receiving tray (10) that is configured to be switched between a first state in which the medium-receiving tray is accommodated in the apparatus main body (figure 1) and a second state in which the medium-receiving tray is projected from a front surface of the apparatus main body (figure 3) and that receives the medium which is discharged (paragraphs [0074]-[0076]); and
a motor (31) that is a power source for switching a state of the medium-receiving tray (paragraph [0101]), wherein 
the medium-receiving tray (10) includes
a first tray (11),
a second tray (12) that is configured to be displaced with respect to the first tray and that is positioned further than the first tray from the apparatus main body when the medium-receiving tray is in the second state (figure 3),
a pinion gear engaged (40) with a first rack (51) formed in the first tray (11) in a displacement direction of the second tray and with a second rack (52) formed in the second tray (12) in the displacement direction (figure 8), and

Soga (US PGPub 2012/0223470 A1) teaches a recording apparatus (figure 1) with a first tray (226a) and a second tray (226b) where the second tray is disposed to be displaced with respect to the first tray (figures 7C-7D and 9A-9B) with a second rack and pinion arrangement (227, 228); however, Soga does not teach or suggest a first rack or a displacement section that is displaced in the displacement direction in response to receiving power from the motor in combination as claimed. 
Kuo et al. (US PGPub 2013/0313772 A1) teaches a recording apparatus (10) with a first tray (31) and a second tray (33) where the second tray is disposed to be displaced with respect to the first tray (figures 6 and 8), with a second rack (3321), pinion (50) and motor drive (40) on a displacement section (see figures 1-3) placed between the trays (figure 1); however, Kuo et al. does not teach or suggest a first rack or a displacement section that is displaced in the displacement direction in response to receiving power from the motor in combination as claimed.
Hsu (US PGPub 2013/0341853 A1) teaches a recording apparatus (paragraph [0012]) with a first tray (110) and a second tray (120) where the second tray is disposed to be displaced with respect to the first tray (figure 3-5), with a first rack (1111), a second rack (141), pinions (121, 122) supported on a displacement section on the second tray (figures 1 and 3-5), driven by the movement of the tray (paragraphs [0016]-[0017]); however, Hsu does not teach or suggest a motor that is a power source for 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853